DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/07/2022 has been entered.

	
Status of Claims
Claim(s) 1, 3-4, 9, 14-15, 22-27 is/are pending of which Claim(s) 1 and 22 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant asserts that the Drawing Objections should be withdrawn (Remarks Pages 12-13).
	Examiner’s Response:
Applicant’s arguments, see Remarks Pages 12-13, filed 6/07/2022, with respect to the Drawing Objections have been fully considered and are persuasive.  The Drawing Objections of Figures 10A-10C and claims 1, 3-4 has been withdrawn. 
Second Argument:
	Applicant asserts that Boatwright lacks numerous elements of the claimed invention (Remarks Pages 16-17).
	Examiner’s Response:
Applicant's arguments filed 6/07/2022 have been fully considered but they are not persuasive. Firstly, Applicant provides their own Annotated Figure 9 of Boatwright showing a “Gingiva Line”; however, Examiner does not find that this Annotated Figure is inherently disclosed by Boatwright and it is unclear as to how Applicant measured the gingiva line to be where they drew it, especially when Figures 2-4 of Boatwright would disagree with this location of the Gingiva Line. 
Next, Applicant asserts that the rejection is lacking because Boatwright discloses a “boil-in-bite mouth guard” while the claims recite a “custom-made mouth guard”; however, this is not relevant as Boatwright is not relied on for this aspect of the claim language, but instead Farrel is relied on for modifying Boatwright to be a “custom-made” mouth guard.
Next, Applicant asserts that the “lingual portion does not come near the gingiva line”, but as noted above Applicant’s Annotated Figure 9 to assert this does not appear to have any evidence within Boatwright, meanwhile Figures 2-4 depict that the lingual wall is able to come right up to the user’s gingiva line and furthermore Boatwright Col. 4 lines 36-41 describes that the edges of the lingual portions will “readily conform to the gum tissue or line”.
Next, Applicant asserts that the decrease in thickness appears to start/begin well above the limit of the claims; however, this does not address that the current claim language of where the thickness starts to change is tying this language via “configured to” language to the user’s specific gingiva and teeth, thus as Boatwright has this tapering in the lingual wall, the mouth guard is capable of having the tapering “begin” at the claimed language depending on the structure of the user’s mouth and how they are wearing the device.
Next, Applicant discusses how Boatwright has a poorer retention than Applicant’s device; however, this is not relevant when it comes to discussing the claim language itself nor is how well a prior art device performs a function compared to the instantly disclosed device relevant to discussing differences in the claims.
Next, Applicant states that “in the claimed mouth guard, only a portion of the lingual surface the anterior portion of the mouth guard is thinner, and the posterior portion (front, biting and lingual surfaces) are all of substantially even thickness, Boatwright’s mouth guard has thinner material on both the front and lingual surfaces”. Examiner first notes that that the claim language does not actually claim what is being asserted. The claims do not restrict having only the lingual surface in the anterior portion as having a tapering thickness nor do the claims recite the posterior portion being “all of substantially even thickness”. The claims recite “a pair of posterior portions of substantially uniform thickness”, and Boatwright Figure 1 shows the posterior portions as having the substantially uniform thickness as shown in the Annotated Figure 1 and Figure 2 which shows a cross section of the posterior portions wherein the posterior portions have substantially uniform thickness as “substantially” means “mainly; in most details, even if not completely” according to Oxford Learner’s Dictionary [https://www.oxfordlearnersdictionaries.com/us/definition/english/substantially] and the posterior portions have a mostly similar degree of thickness between the pair, and even further “uniform” may be defined as “not changing in form” according to Collins Dictionary [https://www.collinsdictionary.com/us/dictionary/english/uniform] wherein the mouth guard and thus posterior portions are a solid material and solid materials do not change in form.



Third Argument:
	Applicant asserts that Boatwright, Thornton, Layzell, and Farrel are non-analogous devices and that one would not combine any of the secondary references into the primary of Boatwright (Remarks Page 18-24).
	Examiner’s Response:
Applicant's arguments filed 6/07/2022 have been fully considered but they are not persuasive. Applicant essentially asserts that since Boatwright is a boil-and-bite mouth guard, Thornton is a molding tray, Layzell is a bite guard, and Farrel is a custom-made mouth guard meant to be used with braces that these are all different devices that one of ordinary skill would not thinking of using as ideas/concepts to combine together. 
Examiner herein disagrees, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Boatwright, Layzell, Farrel, and Thornton are all mouth piece devices that engage with teeth of a user and as such one of ordinary skill and ordinary creativity can use the teachings that these mouth pieces of potentially different functions provide to improve the other even if the direct functions of the mouth pieces are somewhat different. Further, it has been held that “in a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist.”  See Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979).  Examiner also maintains and points to the previous responses in regards to this in the earlier actions.

Specification
The amendment filed 6/07/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: amended para [0043] on Page 11 recites the new range of “33-50%”, wherein Applicant’s written disclosure previously only provides for the thickness beginning to change at either “around about one-third of the way” and “40-50% of the way”, wherein there is no written support for 34-39% within the broader range of 33-50% and the language of “around about one-third of the way” does not give explicit support for this range as Applicant’s disclosure does not provides description for what “about” could mean in regards to numeric ranges. As such, this new specification contains new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 9, 14-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites “begins to change around 33-50% of the way”; however, Applicant’s written disclosure only provides for the thickness beginning to change at either “around about one-third of the way” or “40-50% of the way”, wherein there is no written support for 34-39% within the broader range of 33-50% and the language of “around about one-third of the way” does not give explicit support for this range as Applicant’s disclosure never provides description for what “about” could mean in regards to numeric ranges. As such, claim 1 contains new matter and is rejected under 112a.
Claims 3-4, 9, 14-15 rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, Applicant firstly notes in their Remarks Page 8 (first page of the Remarks) that claim 22 was supposed to mirror the claim 1 amendments with just the 33-50% range being changed to 40-50% range. However, claim 22 contains several indefinite errors that seem to be a result of the marked up claim 1, containing cancelled language, being copy and pasted without the cancelled language being removed or similarly marked up as cancelled. As such, claim 22 currently recites a variety of confusing phrases and limitations and antecedent basis problems: “b) a front wall an anterior portion interconnecting”, “the sections of the front wall anterior portion”, “such that the mouth guard has substantially uniform thickness in the the front wall of the mouth guard configured to come into contact with the front and biting surfaces of the wearer's teeth, and the portions of the mouth guard configured to contact the posterior front, biting, and lingual surfaces of the wearer's teeth”, “the lingual surface of the anterior portion of the front wall”, “the mouth guard anterior portion”, “the mouth guard anterior portion”, “the device mouth guard”. As such, based on Applicant’s intentions as written in their Remarks and the confusing language of claim 22 that matches up with the amended claim 1 language if the cancelled language of claim 1 was re-introduced into the claim, the Examiner will examine and interpret claim 22 as having the same language of claim 1 with merely the range changed.
Claims 23-27 rejected as being dependent on claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 15, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Boatwright (US 3314423 A) in view of Thornton (US 20170049607 A1) in view of Layzell (US 20140261464 A1) in view of Farrel (US 20140352704 A1).
Regarding claim 1, Boatwright discloses a U-shaped mouth guard 130/20 (See Figures 1-3 and 8-9, wherein the main embodiment being relied on is Figures 8-9 but the disclosure of Figures 1-3 applies to this embodiment as noted in Col. 6 lines 34-36), comprising: 
a) a pair of posterior portions (See Annotated Figure 1 below) of substantially uniform thickness (See Annotated Figure 1 and Figure 2 which shows a cross section of the posterior portions wherein the posterior portions have substantially uniform thickness as “substantially” means “mainly; in most details, even if not completely” according to Oxford Learner’s Dictionary [https://www.oxfordlearnersdictionaries.com/us/definition/english/substantially] and the posterior portions have a mostly similar degree of thickness between the pair, and even further “uniform” may be defined as “not changing in form” according to Collins Dictionary [https://www.collinsdictionary.com/us/dictionary/english/uniform] wherein the mouth guard and thus posterior portions are a solid material and solid materials do not change in form) (this “substantially” and “uniform” definition will be relied on henceforth throughout the rest of the action), adapted to cover the lingual, front, and biting surfaces of all of the wearer's posterior teeth (See Figure 2), and 
b) an anterior portion interconnecting said posterior portions (See Annotated Figure 1 below, wherein the indicated “anterior portion” is interconnecting the indicated two posterior portions) and configured to cover the lingual, front and biting surfaces of all of the wearer's anterior teeth (See Col. 3 lines 67-71 wherein the mouth guard walls are formed to make a trough to receive the teeth and thus cover the teeth) (further see Figure 9 which shows a cross-section of most anterior portion of the front wall showing the front wall is structurally capable of covering these surfaces with the flanges 134, 136, and 132, which correspond to the flanges 32, 30, and 24 as seen in Fig. 1-2 respectively),
 wherein the sections (136/30 and 132/24) of the anterior portion (See Annotated Figure 1 and Figure 9) adapted to cover the front and biting surfaces of the anterior teeth (136/30 covers the front surface of the teeth, and 132/24 covers the biting surface of the teeth as shown in Figures 1-3 and 9) are of substantially the same substantially uniform thickness as their respective posterior portions (See Annotated Figure 1 and further see Figure 2 which shows cross section of posterior portions and Figure 9 which shows cross section of the front wall wherein as seen these have generally the same thickness profiles such that then they have substantially, even if not completely, the same substantially, even if not completely, uniform thickness, and even further the front wall and posterior portions as seen are the same solid material and thus the same uniform, “not changing in form”, thickness), and
wherein the mouth guard 130/20 has a decreased thickness on a portion of the lingual surface 134/32 of the anterior portion (See Figure 9 which shows a cross section of the front wall as indicated in Annotated Figure 1, wherein the lingual surface 134/32 has a decreased thickness in the fact that it has a tapering thickness therein which decreases), 
wherein the thickness of the mouth guard 130/20 at the lingual surface (flange 134/32 is a lingual surface of the mouth guard) of the anterior portion (See Annotated Figure 1) (See Figure 9 wherein the thickness of the flange 134/32 at the front wall and anterior portion is shown via the cross section such that there is a change of thickness shown/occurring within the flange 134/32) begins to change around 33-50% of the way from the portions of anterior portion (Annotated Fig. 1) configured to contact the wearer's incisal edge/cusp tip toward the portion of the anterior portion (Annotated Fig. 1) configured to contact the wearer's gingiva (the location of this thinning at the 33-50% distance is reliant on the structure of the human body such that this limitation is ultimately intended use and based on the size and structure of the user’s teeth, gums, and mouth as a whole in conjunction with where the mouth guard 130/20 is placed such that the incisor of the user may be placed deeper or shallower into the trough formed by the walls 136,132,134 (See Figure 9 of Boatwright) and the user’s teeth size may differ and the gingiva may be lower or higher depending on the user wearing the device thus Boatwright is capable of having the change of thickness within the lingual surface 134/32 begin to change around 33-50% of the way from the portions of the mouth guard 130/20 configured to contact the wearer's incisal edge/cusp tip toward the portion of the mouth guard 130/20 configured to contact the wearer's gingiva),
wherein each of said posterior portions (Annotated Figure 1) include an inner wall 134/32 (See Figure 2), an outer wall 136/30 (See Figure 2) and a bottom wall 132/24 (See Figure 2), the inner wall 134/32 terminating at the portion of the mouth guard 130/20 adapted to contact the wearer's gum line so as to minimize discomfort to the wearer (See Figure 2 wherein the inner wall 134/32 terminates at the gum line, see Col. 2 line 26-30 wherein the shape of the device and thus this wall is designed to avoid irritation thus minimizing discomfort), wherein the mouthguard 130/20 does not comprise an impact shield (the mouth guard 130/20 of Boatwright does not contain or have an impact shield).

    PNG
    media_image1.png
    496
    589
    media_image1.png
    Greyscale

Boatwright does not disclose wherein the thickness at the portion of the anterior portion configured to contact the wearer's gingiva is between 25% and 35% of the thickness of the portion of the anterior portion configured to cover the front surface of the wearer's teeth.
However, Boatwright does disclose that the lingual surface 134/32 of the anterior portion in the front wall of the mouth guard 130/20 (See Figure 9) thins from a thicker to thinner thickness (See Figure 9, wherein the lingual surface 134/32 tapers) that is thinner than lower portions of the front surface/wall 136/30 (See Figure 9). 
And further Thornton teaches an analogous mouth piece (See Figures 9A-9D) with an analogous front surface 734 (outer rim 734, see Figure 9D and [0091]) and an analogous lingual surface 736 (inner rim 736, see Figure 9D and [0091]) wherein Thornton suggests the front surface 734 being thicker than the lingual surface 736 with suggestions of dimensions of 3 mm for the front surface 734 and 2mm for the lingual surface 736 (see [0091]) (wherein this means that at the gingiva for Thornton the lingual surface 736 is 66% of the thickness of the front surface 734) wherein this reduced lingual surface 736 thickness improves the user’s ability to breath, swallow, and speak more easily, and experience greater comfort (see [0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thinning lingual surface 134/32 of Boatwright as seen in Figure 9 would have a thinned thickness that is 66% of the thickness of the front surface 136/30 of the front wall as taught by Thornton in order to improve breathing, speaking, swallowing abilities of the user and improve their comfort (see [0091]).
However, this 66% thickness proportion as taught by Thornton is not in the range of 25% to 35% as required by the claims. But Thornton does teach that this reduced thickness of the lingual surface versus the front surface of a mouth piece would improve the user’s ability to breath, swallow, speak, and be more comfortable. 
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified this 66% proportion to be in the range of 25% to 35% as this would lessen the material of the mouth guard 130/20 on the inside of the mouth thus further freeing up room for the tongue to move thus making it easier to breathe, speak, swallow and as a matter of routine optimization to further improve this functionality since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Boatwright in view of Thornton does not disclose wherein all or part of the lingual surface of the mouth guard is scalloped.
However, Layzell teaches an analogous mouth piece 30 (See Figures 1-7) where the lingual walls 38 of the posterior portions (molars) are scalloped to provide increased comfort for the user’s tongue [0078].
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have scalloped the lingual walls/surface of the posterior portions (thus “part of” the lingual surface of the mouth guard) of Boatwright in view of Thornton (See Annotated Figure 1 of Boatwright) (so then part of the lingual surface is scalloped) to provide increased comfort for the user’s tongue (see Layzell [0078]).
Boatwright in view of Thornton and Layzell does not disclose the U-shaped mouth guard being custom-made.
However, Farrel teaches an analogous mouth guard 10 (See Figure 1) wherein Farrel teaches that custom, thus “custom-made”, mouth guards provide the best fit, protection, and comfort (see [0003]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing of the mouth guard 130/20 of Boatwright in view of Thornton and Layzell to be custom-made as taught by Farrel in order to improve the fit, protection, and comfort for the user (see Farrel [0003]).
Regarding claim 3, Boatwright in view of Thornton in view of Layzell in view of Farrel discloses the invention as claimed in 1 above.
Boatwright does not explicitly disclose wherein the change in thickness of the anterior portion from a) around 33-50% of the way down the anterior portion, where the anterior portion is configured to contact the incisal edge/cusp tip toward where the anterior portion is configured to contact the gingiva, on the lingual surface of the anterior portion, is a substantially linear decrease in thickness.
However it would have been obvious to one of ordinary skill in the art at the effective filing date to have understood that the cross section of the lingual surface 134 in Figure 9 of Boatwright is showing a substantially linear decrease in thickness (See Figure 9, where the lingual surface 134 decreases to the tip at the top which is substantially linear in its decrease, wherein “substantially” means “mainly; in most details, even if not completely” according to Oxford Learner’s Dictionary [https://www.oxfordlearnersdictionaries.com/us/definition/english/substantially]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the change in thickness of the lingual surface 134 of Boatwright in view of Thornton, Layzell, and Farrel is a substantially linear decrease in thickness.
Regarding claim 4, Boatwright in view of Thornton in view of Layzell in view of Farrel discloses the invention as claimed in 1 above.
Boatwright does not explicitly disclose wherein the change in thickness of the anterior portion from a) around 33-50% of the way down the anterior portion, where the anterior portion is configured to contact the incisal edge/cusp tip toward where the anterior portion is configured to contact the gingiva, on the lingual surface of the anterior portion, is a substantially concave curved profile.
However it would have been obvious to one of ordinary skill in the art at the effective filing date to have understood that the cross section of the lingual surface 134 in Figure 9 of Boatwright is showing a substantially concave curved profile (See Figure 9, where the lingual surface 134 provides a substantially concave curved profile on the inside of the trough therein, wherein “substantially” means “mainly; in most details, even if not completely” according to Oxford Learner’s Dictionary [https://www.oxfordlearnersdictionaries.com/us/definition/english/substantially]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the change in thickness of the lingual surface 134 of Boatwright in view of Thornton, Layzell, and Farrel follows a substantially concave curved profile.
Regarding claim 15, Boatwright in view of Thornton in view of Layzell in view of Farrel discloses the invention as claimed in 1 above.
Boatwright further discloses one or more anterior and/or buccal frenum reliefs (See Figure 1 and Col. 3 line 72 – Col. 4 line 1 wherein the mouth guard comprises an anterior frenum relief 54).
Regarding claim 22, Boatwright discloses a U-shaped mouth guard 130/20 (See Figures 1-3 and 8-9, wherein the main embodiment being relied on is Figures 8-9 but the disclosure of Figures 1-3 applies to this embodiment as noted in Col. 6 lines 34-36), comprising: 
a) a pair of posterior portions (See Annotated Figure 1 below) of substantially uniform thickness (See Annotated Figure 1 and Figure 2 which shows a cross section of the posterior portions wherein the posterior portions have substantially uniform thickness as “substantially” means “mainly; in most details, even if not completely” according to Oxford Learner’s Dictionary [https://www.oxfordlearnersdictionaries.com/us/definition/english/substantially] and the posterior portions have a mostly similar degree of thickness between the pair, and even further “uniform” may be defined as “not changing in form” according to Collins Dictionary [https://www.collinsdictionary.com/us/dictionary/english/uniform] wherein the mouth guard and thus posterior portions are a solid material and solid materials do not change in form) (this “substantially” and “uniform” definition will be relied on henceforth throughout the rest of the action), adapted to cover the lingual, front, and biting surfaces of all of the wearer's posterior teeth (See Figure 2), and 
b) an anterior portion interconnecting said posterior portions (See Annotated Figure 1 below, wherein the indicated “anterior portion” is interconnecting the indicated two posterior portions) and configured to cover the lingual, front and biting surfaces of all of the wearer's anterior teeth (See Col. 3 lines 67-71 wherein the mouth guard walls are formed to make a trough to receive the teeth and thus cover the teeth) (further see Figure 9 which shows a cross-section of most anterior portion of the front wall showing the front wall is structurally capable of covering these surfaces with the flanges 134, 136, and 132, which correspond to the flanges 32, 30, and 24 as seen in Fig. 1-2 respectively),
 wherein the sections (136/30 and 132/24) of the anterior portion (See Annotated Figure 1 and Figure 9) adapted to cover the front and biting surfaces of the anterior teeth (136/30 covers the front surface of the teeth, and 132/24 covers the biting surface of the teeth as shown in Figures 1-3 and 9) are of substantially the same substantially uniform thickness as their respective posterior portions (See Annotated Figure 1 and further see Figure 2 which shows cross section of posterior portions and Figure 9 which shows cross section of the front wall wherein as seen these have generally the same thickness profiles such that then they have substantially, even if not completely, the same substantially, even if not completely, uniform thickness, and even further the front wall and posterior portions as seen are the same solid material and thus the same uniform, “not changing in form”, thickness), and
wherein the mouth guard 130/20 has a decreased thickness on a portion of the lingual surface 134/32 of the anterior portion (See Figure 9 which shows a cross section of the front wall as indicated in Annotated Figure 1, wherein the lingual surface 134/32 has a decreased thickness in the fact that it has a tapering thickness therein which decreases), 
wherein the thickness of the mouth guard 130/20 at the lingual surface (flange 134/32 is a lingual surface of the mouth guard) of the anterior portion (See Annotated Figure 1) (See Figure 9 wherein the thickness of the flange 134/32 at the front wall and anterior portion is shown via the cross section such that there is a change of thickness shown/occurring within the flange 134/32) begins to change around 40-50% of the way from the portions of anterior portion (Annotated Fig. 1) configured to contact the wearer's incisal edge/cusp tip toward the portion of the anterior portion (Annotated Fig. 1) configured to contact the wearer's gingiva (the location of this thinning at the 40-50% distance is reliant on the structure of the human body such that this limitation is ultimately intended use and based on the size and structure of the user’s teeth, gums, and mouth as a whole in conjunction with where the mouth guard 130/20 is placed such that the incisor of the user may be placed deeper or shallower into the trough formed by the walls 136,132,134 (See Figure 9 of Boatwright) and the user’s teeth size may differ and the gingiva may be lower or higher depending on the user wearing the device thus Boatwright is capable of having the change of thickness within the lingual surface 134/32 begin to change around 40-50% of the way from the portions of the mouth guard 130/20 configured to contact the wearer's incisal edge/cusp tip toward the portion of the mouth guard 130/20 configured to contact the wearer's gingiva),
wherein each of said posterior portions (Annotated Figure 1) include an inner wall 134/32 (See Figure 2), an outer wall 136/30 (See Figure 2) and a bottom wall 132/24 (See Figure 2), the inner wall 134/32 terminating at the portion of the mouth guard 130/20 adapted to contact the wearer's gum line so as to minimize discomfort to the wearer (See Figure 2 wherein the inner wall 134/32 terminates at the gum line, see Col. 2 line 26-30 wherein the shape of the device and thus this wall is designed to avoid irritation thus minimizing discomfort), wherein the mouthguard 130/20 does not comprise an impact shield (the mouth guard 130/20 of Boatwright does not contain or have an impact shield).
Boatwright does not disclose wherein the thickness at the portion of the anterior portion configured to contact the wearer's gingiva is between 25% and 35% of the thickness of the portion of the anterior portion configured to cover the front surface of the wearer's teeth.
However, Boatwright does disclose that the lingual surface 134/32 of the anterior portion in the front wall of the mouth guard 130/20 (See Figure 9) thins from a thicker to thinner thickness (See Figure 9, wherein the lingual surface 134/32 tapers) that is thinner than lower portions of the front surface/wall 136/30 (See Figure 9). 
And further Thornton teaches an analogous mouth piece (See Figures 9A-9D) with an analogous front surface 734 (outer rim 734, see Figure 9D and [0091]) and an analogous lingual surface 736 (inner rim 736, see Figure 9D and [0091]) wherein Thornton suggests the front surface 734 being thicker than the lingual surface 736 with suggestions of dimensions of 3 mm for the front surface 734 and 2mm for the lingual surface 736 (see [0091]) (wherein this means that at the gingiva for Thornton the lingual surface 736 is 66% of the thickness of the front surface 734) wherein this reduced lingual surface 736 thickness improves the user’s ability to breath, swallow, and speak more easily, and experience greater comfort (see [0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thinning lingual surface 134/32 of Boatwright as seen in Figure 9 would have a thinned thickness that is 66% of the thickness of the front surface 136/30 of the front wall as taught by Thornton in order to improve breathing, speaking, swallowing abilities of the user and improve their comfort (see [0091]).
However, this 66% thickness proportion as taught by Thornton is not in the range of 25% to 35% as required by the claims. But Thornton does teach that this reduced thickness of the lingual surface versus the front surface of a mouth piece would improve the user’s ability to breath, swallow, speak, and be more comfortable. 
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified this 66% proportion to be in the range of 25% to 35% as this would lessen the material of the mouth guard 130/20 on the inside of the mouth thus further freeing up room for the tongue to move thus making it easier to breathe, speak, swallow and as a matter of routine optimization to further improve this functionality since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Boatwright in view of Thornton does not disclose wherein all or part of the lingual surface of the mouth guard is scalloped.
However, Layzell teaches an analogous mouth piece 30 (See Figures 1-7) where the lingual walls 38 of the posterior portions (molars) are scalloped to provide increased comfort for the user’s tongue [0078].
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have scalloped the lingual walls/surface of the posterior portions (thus “part of” the lingual surface of the mouth guard) of Boatwright in view of Thornton (See Annotated Figure 1 of Boatwright) (so then part of the lingual surface is scalloped) to provide increased comfort for the user’s tongue (see Layzell [0078]).
Boatwright in view of Thornton and Layzell does not disclose the U-shaped mouth guard being custom-made.
However, Farrel teaches an analogous mouth guard 10 (See Figure 1) wherein Farrel teaches that custom, thus “custom-made”, mouth guards provide the best fit, protection, and comfort (see [0003]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manufacturing of the mouth guard 130/20 of Boatwright in view of Thornton and Layzell to be custom-made as taught by Farrel in order to improve the fit, protection, and comfort for the user (see Farrel [0003]).
Regarding claim 23, Boatwright in view of Thornton in view of Layzell in view of Farrel discloses the invention as claimed in 22 above.
Boatwright does not explicitly disclose wherein the change in thickness of the anterior portion from a) around 40-50% of the way down the anterior portion, where the anterior portion is configured to contact the incisal edge/cusp tip toward where the anterior portion is configured to contact the gingiva, on the lingual surface of the anterior portion, is a substantially linear decrease in thickness.
However it would have been obvious to one of ordinary skill in the art at the effective filing date to have understood that the cross section of the lingual surface 134 in Figure 9 of Boatwright is showing a substantially linear decrease in thickness (See Figure 9, where the lingual surface 134 decreases to the tip at the top which is substantially linear in its decrease, wherein “substantially” means “mainly; in most details, even if not completely” according to Oxford Learner’s Dictionary [https://www.oxfordlearnersdictionaries.com/us/definition/english/substantially]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the change in thickness of the lingual surface 134 of Boatwright in view of Thornton, Layzell, and Farrel is a substantially linear decrease in thickness.
Regarding claim 24, Boatwright in view of Thornton in view of Layzell in view of Farrel discloses the invention as claimed in 22 above.
Boatwright does not explicitly disclose wherein the change in thickness of the anterior portion from a) around 40-50% of the way down the anterior portion, where the anterior portion is configured to contact the incisal edge/cusp tip toward where the anterior portion is configured to contact the gingiva, on the lingual surface of the anterior portion, is a substantially concave curved profile.
However it would have been obvious to one of ordinary skill in the art at the effective filing date to have understood that the cross section of the lingual surface 134 in Figure 9 of Boatwright is showing a substantially concave curved profile (See Figure 9, where the lingual surface 134 provides a substantially concave curved profile on the inside of the trough therein, wherein “substantially” means “mainly; in most details, even if not completely” according to Oxford Learner’s Dictionary [https://www.oxfordlearnersdictionaries.com/us/definition/english/substantially]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the change in thickness of the lingual surface 134 of Boatwright in view of Thornton, Layzell, and Farrel follows a substantially concave curved profile.
Regarding claim 27, Boatwright in view of Thornton in view of Layzell in view of Farrel discloses the invention as claimed in 22 above.
Boatwright further discloses one or more anterior and/or buccal frenum reliefs (See Figure 1 and Col. 3 line 72 – Col. 4 line 1 wherein the mouth guard comprises an anterior frenum relief 54).

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Boatwright (US 3314423 A) in view of Thornton (US 20170049607 A1) in view of Layzell (US 20140261464 A1) in view of Farrel (US 20140352704 A1) in further view of Grossberg (US 3211143 A).
	Regarding claim 9, Boatwright in view of Thornton in view of Layzell in view of Farrel disclose the invention of claim 1 above.
	Boatwright in view of Thornton in view of Layzell in view of Farrel do not disclose the mouth guard is a laminate comprising at least two layers.
However, Grossberg teaches an analogous mouth guard (See Figure 9) wherein the mouth guard is a laminate comprising at least two layers (first layer is laminate element 17’ and second layer is the material forming the walls 12/13/14) (See Col. 4 lines 51-61).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouth guard 130/20 of Boatwright in view of Thornton in view of Layzell in view of Farrel to be a laminate comprising at least two layers as taught by Grossberg in order to strengthen the construction of the mouth guard (Grossberg Col. 4 lines 51-61) and ensure the user does not bite through and break the mouth guard (Grossberg Col. 2 lines 19-22).
Regarding claim 25, Boatwright in view of Thornton in view of Layzell in view of Farrel disclose the invention of claim 22 above.
	Boatwright in view of Thornton in view of Layzell in view of Farrel do not disclose the mouth guard is a laminate comprising at least two layers.
However, Grossberg teaches an analogous mouth guard (See Figure 9) wherein the mouth guard is a laminate comprising at least two layers (first layer is laminate element 17’ and second layer is the material forming the walls 12/13/14) (See Col. 4 lines 51-61).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouth guard 130/20 of Boatwright in view of Thornton in view of Layzell in view of Farrel to be a laminate comprising at least two layers as taught by Grossberg in order to strengthen the construction of the mouth guard (Grossberg Col. 4 lines 51-61) and ensure the user does not bite through and break the mouth guard (Grossberg Col. 2 lines 19-22).

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Boatwright (US 3314423 A) in view of Thornton (US 20170049607 A1) in view of Layzell (US 20140261464 A1) in view of Farrel (US 20140352704 A1) in further view of Grossberg (US 3211143 A) in further view of Maurello (US 20070151568 A1).
Regarding claim 14, Boatwright in view of Thornton in view of Layzell in view of Farrel disclose the invention of claim 1 above.
Boatwright further discloses the mouth guard 130/20 is prepared with a polymer (Col. 3 lines 20-39, wherein the mouth guard may be formed of plastic or rubber which are inherent polymers). 
Boatwright in view of Thornton in view of Layzell in view of Farrel in view of Grossberg do not disclose that the polymer comprises a flavoring component and/or antibacterial component (note: “and/or” is interpreted as equivalent to “or”).
However, Maurello teaches an analogous mouth guard 100 (See Figures 1-5, see title) wherein the material that the mouth guard 100 is constructed of may be impregnated with a flavoring material, thus “flavoring component” (see [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouth guard 130/20 of Boatwright in view of Thornton in view of Layzell in view of Farrel to have flavoring material (thus a “flavoring component”) impregnated (thus “comprising”) into its material construction as taught by Maurello in order to improve the mouth guard by masking the stale smell and taste of a mouth guard that has been used and stored multiple times (Maurello [0019]).
Regarding claim 26, Boatwright in view of Thornton in view of Layzell in view of Farrel disclose the invention of claim 22 above.
Boatwright further discloses the mouth guard 130/20 is prepared with a polymer (Col. 3 lines 20-39, wherein the mouth guard may be formed of plastic or rubber which are inherent polymers). 
Boatwright in view of Thornton in view of Layzell in view of Farrel in view of Grossberg do not disclose that the polymer comprises a flavoring component and/or antibacterial component (note: “and/or” is interpreted as equivalent to “or”).
However, Maurello teaches an analogous mouth guard 100 (See Figures 1-5, see title) wherein the material that the mouth guard 100 is constructed of may be impregnated with a flavoring material, thus “flavoring component” (see [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouth guard 130/20 of Boatwright in view of Thornton in view of Layzell in view of Farrel to have flavoring material (thus a “flavoring component”) impregnated (thus “comprising”) into its material construction as taught by Maurello in order to improve the mouth guard by masking the stale smell and taste of a mouth guard that has been used and stored multiple times (Maurello [0019]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        7/13/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786